                                      SEWARD & K ISSEL LLP
                                          ONE BATTERY PARK PLAZA
                                         NEW YORK, NEW YORK 10004


                                     B RAFMAN & A SSOCIATES, P.C.
                                         767 THIRD AVENUE, 26 T H FLOOR
                                              NEW YORK, NY 10017

PHILIP MOUSTAKIS                                                                              ANDREA ZELLAN
   (212) 574-1604                                                                               (212) 750-7800
moustakis@sewkis.com                                                                         azellan@braflaw.com




                                                            April 9, 2021

    BY ECF

    Honorable Kiyo A. Matsumoto
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201 

             Re:       SEC v. Shkreli, et al., 15-CV-7175 (KAM)

    Dear Judge Mastsumoto:

            We write to briefly address two arguments made by the Commission in its reply brief: (a)
    that Mr. Shkreli profited from his violations; and, (b) that, in assessing the appropriate length of
    an officer and director bar, the Court should not consider judgments entered in comparable cases
    where the Commission agreed to settle.

            The Commission’s principal argument for civil penalties is that they are “necessary to
    ensure Shkreli’s violations are a money-losing proposition.” (Reply at 8.) The Commission
    asserts that the total profit to Mr. Shkreli from his violations was $1,020,000 or, within five years
    of its Complaint, $932,000, comprised of funds misappropriated from MSMB and MSMB
    Healthcare. (Memorandum in Support at 14-15.) The record before the Court demonstrates that
    Mr. Shkreli’s violations have cost him far more than that amount. Yet, in an attempt to shift its
    burden, the Commission now argues that Mr. Shkreli “offers no proof” that his violations have
    been a money-losing proposition. (Reply at 10.)

            First, the burden is on the Commission to support its penalty demand. Second, as this Court
    knows, Mr. Shkreli has been Ordered to forfeit $7,360,450. That amount includes every dollar
    invested by MSMB and MSMB Healthcare investors, including the amounts the Commission
    asserts should serve as the basis of the penalties it seeks. Given that it is the Commission’s position
    that Mr. Shkreli’s total profit was $1,020,000, then on the basis of the Commission’s own math
    and the forfeiture order alone, Mr. Shkreli is more than $6.3 million in the red as a result of his
    violations. However, Mr. Shkreli was further penalized for his conduct by the $75,000 fine that
    this Court imposed and the restitution ordered to one investor in MSMB Healthcare. His conduct
    was a money losing proposition, particularly when one considers the income lost while
    incarcerated together with the financial penalties ordered as part of the criminal sentence.
         The Commission’s argument that judgments entered in Commission settlements should not
guide this Court is concerning. (Reply at 4.) While the Commission enjoys discretionary authority
to settle on a particular set of terms, the fact that the Commission agrees to certain terms does not
remove the Court from the process entirely. SEC v. Citigroup Global Markets, Inc., 752 F.3d 285,
293 (2d Cir. 2014) (“To be sure, when the district judge is presented with a proposed consent
judgment, he is not merely a ‘rubber stamp.’”). Furthermore, as a practical matter, it is reasonable
to conclude the Commission would not have agreed to a ten-year officer and director bar for
Elizabeth Holmes, or a five-year bar for Edward DiMaria, if it deemed those bars of insufficient
length in light of the relevant facts and circumstances. And, as we demonstrated in detail, there
are clear parallels to be drawn between this case and the facts and circumstances underlying those
judgments. Similarly concerning is the emphasis the Commission places on the fact that Holmes
and DiMaria were indicted after the Commission settled with them (Reply at 5-6.), as if the length
of an officer and director bar should be determined by how much leverage the Commission has
over the defendant rather than what is necessary to protect investors and the capital markets from
a recurrence of the same or similar conduct.


               Respectfully submitted,
                            subm                      Respectfully submitted,
                                                                   submitte



               Andrea Zellan                          Philip Moustakis




                                                -2-
